Citation Nr: 1133403	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  10-27 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder, to include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The Veteran served on active duty from July 1968 to July 1970, to include service in the Republic of Vietnam.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The question before the Board, essentially, is whether the appellant has a respiratory disorder or a skin disorder that can be attributed to his presumed Agent Orange exposure in Vietnam.  Neither disorder was shown during service, and to the extent there are diagnoses on file, they are not of disorders for which a legal presumption exists.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record contains two pages of a January 2009 VA outpatient note.  It is not signed and the qualifications of the examiner are not know.  The assessment notes that the Veteran has chronic dermatitis, posttraumatic stress disorder, and chronic obstructive pulmonary disease (COPD) secondary to being exposed to Agent Orange.  This document is not adequate for rating purposes as it does not provide a medical basis for the findings, nor is it possible to ascertain the qualifications of the examiner.  This note should be obtained in its entirety and the examiner given an opportunity to provide a medical basis for the assessment entered.  In part, it is noted that the record contains few if any findings that could be said to indicate the presence of COPD.

After the statement of the case was issued, a January 2011 VA clinic note was forwarded to the Board.  This noted is signed by a physician.  It contains an assessment that the Veteran has atopic dermatitis "which has been implicated in agent orange."  Again, the medical basis for this finding is not provided.  It is unclear whether the examiner reviewed the claims folder.  It is unclear whether this statement reflects the Veteran's view or is a medical finding.  The basis for any association with Agent Orange exposure is not explained.

In view of the forgoing, the case is REMANDED for the following action:

1.  Obtain for association with the claims folder, the complete outpatient records from January 2009, to include pages after 2 from the copy on file.  Also ascertain who the author of the January 2009 was.  Any other records showing respiratory or skin pathology should also be obtained as part of this request.  Records of any treatment since separation from service should be obtained.  The claims folder should contain documentation of any attempts made to obtain records.

2.  Send the claims file and all records obtained to the examiners who made the January 2009 and January 2011 entries (or if unavailable to similarly situated examiners).  The 2009 examiner is asked to identify findings of COPD, and is asked to provide a medical basis for attributing COPD and any skin disorder present to Agent Orange exposure.  Likewise the 2011 examiner is asked to identify a medical basis for the conclusion that atopic dermatitis is due to Agent Orange exposure.  If in the alternative the findings represented the history or opinion of the Veteran, that too should be noted.  Finally, if the matter cannot be resolved without additional examination, such examination should be scheduled.

3.  Thereafter, readjudicate the instant issues.  To the extent the benefits sought are not granted, the appellant and his representative should be provided with a supplemental statement of the case and afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration if in order.  The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


